Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #004


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 28th day of January, 2015, are as follows:


PER CURIAM:


2014-B -1761      IN RE: JOHN D. CONRY (Disciplinary Board)

                  Judge Scott J. Crichton, assigned as Justice ad hoc, sitting for
                  Victory, J. for oral argument.       He now sits as an elected
                  Associate Justice at the time this opinion is rendered.

                  Upon review of the findings and recommendations of the hearing
                  committees and disciplinary board, and considering the record,
                  briefs, and oral argument, it is ordered that the name of John D.
                  Conry, Louisiana Bar Roll number 29807, be stricken from the roll
                  of attorneys and that his license to practice law in the State of
                  Louisiana be revoked.    Pursuant to Supreme Court Rule XIX, §
                  24(A), it is further ordered that respondent be permanently
                  prohibited from being readmitted to the practice of law in this
                  state.    It is further ordered that respondent shall make
                  restitution to his victims, including his clients, the Louisiana
                  State Bar Association’s Client Assistance Fund, and all other
                  third parties. All costs and expenses in the matter are assessed
                  against respondent in accordance with Supreme Court Rule XIX, §
                  10.1, with legal interest to commence thirty days from the date
                  of finality of this court’s judgment until paid.

                  CRICHTON, J., additionally concurs and assigns reasons.
01/28/15


                        SUPREME COURT OF LOUISIANA

                                       NO. 14-B-1761

                              IN RE: JOHN D. CONRY


                  ATTORNEY DISCIPLINARY PROCEEDINGS


PER CURIAM*

       This disciplinary matter arises from formal charges filed by the Office of

Disciplinary Counsel (“ODC”) against respondent, John D. Conry, an attorney

licensed to practice law in Louisiana but currently on interim suspension for threat

of harm to the public. In re: Conry, 10-1929 (La. 8/25/10), 42 So. 3d 376.



                                  UNDERLYING FACTS

                                          11-DB-035

                            The Whitney National Bank Matter

       The following facts are not in dispute, having been stipulated to by the

parties:

       During the relevant time frame, respondent held his client trust account at

Whitney National Bank. On November 22, 2006, Whitney charged a $30 overdraft

fee to the account.         As of November 30, 2006, respondent’s account was

overdrawn by $2,608.62. On July 17, 2007, Whitney charged a $32 overdraft fee

to the account. As of July 31, 2007, respondent’s trust account was overdrawn by

$12,915.26. Respondent made a $500 deposit to the account during the month of

August, but as of August 31, 2007, the account was still overdrawn by $12,415.26.


*
 Judge Scott J. Crichton, assigned as Justice ad hoc, sitting for Victory, J. for oral argument. He
now sits as an elected Justice at the time this opinion is rendered.
      In addition to overdrawing his trust account, respondent used the account to

make a $249 car payment to Capital One Auto on March 30, 2007. He used the

account on June 12, 2007 to make a $275 payment to Sprint and used it again on

June 26, 2007 to make another $300 payment to Sprint.            On July 6, 2007,

respondent used his trust account to make a $2,092.24 payment to Lexis-Nexis and

a $330 payment to Sprint.

      On August 14, 2007, Whitney filed suit against respondent to collect the

$12,915.26 overdraft. According to the petition, respondent attempted to cover

this overdraft on July 16, 2007 by depositing a $19,500 personal check drawn on

the account of Reine S. Pema Sanga/John D. Conry. However, this check was

returned due to insufficient funds in the account.

      On November 28, 2007, respondent made a $14,364.48 payment to Whitney

via a cashier’s check. On December 3, 2007, the judge presiding over the Whitney

suit signed a motion for satisfaction of docket as the matter had been

“compromised and resolved completely.”

      Respondent stipulated that his conduct violated Rule 1.15 (safekeeping

property of clients or third persons) of the Rules of Professional Conduct.



                                 The Watson Matter

      The following facts are not in dispute, having been stipulated to by the

parties:

      On November 9, 2007, Waymond Watson filed a disciplinary complaint

against respondent. According to the complaint, in May 2006, Mr. Watson paid

respondent a $900 fee to represent him in a child support matter. After discovering

that the state of Florida had jurisdiction over the matter, Mr. Watson retained

counsel licensed to practice law in Florida. Via an email dated August 28, 2007,

Mr. Watson requested that respondent refund the $900 fee.

                                          2
      Respondent agreed to refund the $900 as well as an additional $100 for the

“inconvenience caused.” On November 27, 2007, approximately three months

after his first request for a refund and after several email exchanges between

respondent and Mr. Watson regarding respondent’s failure to refund the fee,

respondent finally provided the $1,000 refund.

      Respondent stipulated that his conduct violated the following provisions of

the Rules of Professional Conduct: Rules 1.3 (failure to act with reasonable

diligence and promptness in representing a client), 1.15(d) (failure to timely remit

funds to a client or third person), 1.15(e) (when in the course of representation a

lawyer is in possession of property in which two or more persons claim interests,

the property shall be kept separate by the lawyer until the dispute is resolved), and

8.4(a) (violation of the Rules of Professional Conduct).



                           The First Chase Bank Matter

      The following facts are not in dispute, having been stipulated to by the

parties:

      During the relevant time frame, respondent held his client trust account at

Chase Bank. On January 10, 2008, a $20,000 check drawn on the account was

presented for payment at a time when the account balance was only $5,038.75.

The check was returned unpaid, and Chase charged a $25 fee to the account.

However, the check cleared the account several days later without incident.

      Respondent stipulated that his conduct violated the following provisions of

the Rules of Professional Conduct: Rules 1.15 and 8.4(a).



                                The Ardoin Matter

      The following facts are not in dispute, having been stipulated to by the

parties:

                                          3
      In the summer of 2007, Raquel Ardoin hired respondent to represent her in

an EEOC matter. The fee agreement was a $2,000 fee to be paid in installments.

Ms. Ardoin claimed she forwarded one installment payment of $150.

      Respondent acknowledged that, in October 2007, Ms. Ardoin forwarded him

a right to sue letter she received from EEOC. Respondent informed Ms. Ardoin he

was too busy to attend to her legal matter but agreed to work on her case until she

was able to retain new counsel. Respondent then failed to timely file her claim.

      Respondent stipulated that his conduct violated the following provisions of

the Rules of Professional Conduct: Rules 1.3, 1.4 (failure to communicate with a

client), and 8.4(a).



                          The Second Chase Bank Matter

      Between January 2010 and May 2010, the ODC received several notices

from Chase that respondent’s client trust account had been overdrawn.

Respondent failed to fully cooperate with the ODC in its investigation of this

matter by failing to provide the ODC with all requested documents.

      The ODC’s auditor reviewed respondent’s trust account for the period of

July 2009 through March 2010 and discovered the following: several online

transfers from respondent’s operating account to his trust account, several checks

deposited to the trust account which were returned because of improper

endorsements, and a schedule of negative daily balances in the operating account

along with corresponding transfers from the trust account to the operating account

to cover the shortages. Additionally, respondent’s trust account bank statement for

January 2010 indicated total deposits of $49,217.36, of which $42,249.74 (85% of

total deposits) was transferred to respondent’s operating account. In February

2010, the total deposits in the trust account were $95,818.73, of which $58,163.00

(60% of total deposits) was transferred to the operating account. In March 2010,

                                         4
the total deposits in the trust account were $28,330.79, of which $26,750.00 (94%

of total deposits) was transferred to the operating account. Finally, the auditor’s

report indicated that, between July 2009 and March 2010, respondent received

settlement checks totaling $651,820.60 for thirty-eight clients. Eighteen of the

clients received no funds from their settlements, and the auditor determined that

respondent converted approximately $188,000 of the funds to his own use.

      On May 29, 2010, respondent’s trust account was overdrawn by $10,504.87.

On June 3, 2010, respondent transferred funds in that amount from his operating

account to the trust account; however, after the transfer, the operating account was

overdrawn by $10,666.23. On July 16, 2010, Chase closed respondent’s trust and

operating accounts and refused payment of any checks presented on either account.

      After Chase ended its banking relationship with respondent, he opened a

new trust account with Omni Bank. Respondent did not report the new trust

account to the disciplinary board.

      The ODC alleged that respondent’s conduct violated the following

provisions of the Rules of Professional Conduct: Rules 1.15, 8.1(c) (failure to

cooperate with the ODC in its investigation), and 8.4(a).



                                     11-DB-046

                               The Melendez Matter

      The following facts are not in dispute, having been stipulated to by the

parties:

      In January 2009, Rosa Melendez hired respondent to represent her in a

personal injury matter.   In September 2010, respondent sent Ms. Melendez a

$2,871.29 settlement check, drawn on the account of “I Write It Inc.”

      When Ms. Melendez complained to the ODC, she indicated that respondent

never consulted with her before entering into a settlement agreement. She also

                                         5
indicated that she never endorsed a check from the insurance company and had no

knowledge of the settlement amount. Finally, she complained that she made

several attempts to contact respondent, to no avail.

      Respondent stipulated that his conduct violated the following provisions of

the Rules of Professional Conduct: Rules 1.2 (scope of the representation), 1.4,

1.16 (obligations upon termination of the representation), and 8.4(a).



                                 The Moses Matter

      The following facts are not in dispute, having been stipulated to by the

parties:

      In August 2007, Inga Moses hired respondent to represent her in a claim

against her homeowner’s insurance company to recover proceeds to repair

Hurricane Katrina damages.       Respondent settled the claim, and Ms. Moses

endorsed the settlement check.

      Respondent was to submit the settlement funds to another agency (the

mortgage company, the Road Home program, and/or the Small Business

Administration) for reimbursement of funds Ms. Moses received from these

agencies for repairs. Once the funds were reimbursed, Ms. Moses would qualify

for additional funds to complete the repairs on her home. However, respondent

failed to submit the funds to the proper agency, and Ms. Moses was not able to

complete her home repairs.

      In an August 31, 2009 email to Ms. Moses, respondent explained that he

disbursed her funds to the wrong client and was attempting to recover the

overpayment. On March 19, 2010, respondent disbursed a $6,500 check to Ms.

Moses and explained that the purpose of the check was to cover the interest with

the rest being “lagniappe for the hassle.”      Respondent failed to disburse any

additional funds.

                                          6
      Respondent stipulated that his conduct violated the following provisions of

the Rules of Professional Conduct: Rules 1.15, 1.16, and 8.4(a).



                                 The Wells Matter

      The following facts are not in dispute, having been stipulated to by the

parties:

      Melvin and Maggie Wells contacted the Hurricane Legal Center for

representation regarding a hurricane damage claim against their homeowner’s

insurance company. The Hurricane Legal Center referred the representation to

respondent.

      Respondent negotiated a $31,000 settlement on the Wellses’ behalf, and they

met with respondent on May 24, 2010 to sign the receipt, release, and indemnity

agreement. Respondent informed the Wellses the settlement proceeds would be

disbursed in approximately two weeks.

      Three weeks later, when respondent had not yet disbursed the funds, the

Wellses mailed respondent a written inquiry via certified mail. Respondent failed

to respond to the Wellses’ letter. Consequently, the Wellses hired a new attorney,

who attempted to contact respondent regarding the disbursement, to no avail.

      Respondent stipulated that his conduct violated the following provisions of

the Rules of Professional Conduct: Rules 1.4, 1.15, and 1.16.



                                    11-DB-060

                                The Joseph Matter

      The following facts are not in dispute, having been stipulated to by the

parties:

      In 2007, Ora Joseph hired respondent to represent her in a Hurricane Katrina

damage claim against her homeowner’s insurance company. In July 2010, Ms.

                                         7
Joseph signed settlement documents, but she never received the funds designated

for her home repairs. She made several attempts to contact respondent, to no avail.

      Respondent stipulated that his conduct violated the following provisions of

the Rules of Professional Conduct: Rules 1.4, 1.15, and 8.4(a).



                                 The Haydel Matter

      The following facts are not in dispute, having been stipulated to by the

parties:

      Respondent entered into an agreement with Dr. Michael Haydel for the

medical treatment of respondent’s clients with payment to be rendered upon the

settlement of the clients’ cases. After learning that several cases had settled, Dr.

Haydel provided final narrative reports and bills for services rendered to the clients

totaling $16,085.00. Respondent failed to pay the outstanding bills.

      Respondent stipulated that his conduct violated the following provisions of

the Rules of Professional Conduct: Rules 1.15 and 8.4(a).



                                 The Butler Matter

      The following facts are not in dispute, having been stipulated to by the

parties:

      In 2007, Dolores Butler hired respondent to represent her in a Hurricane

Katrina damage claim against her homeowner’s insurance company. Respondent

contacted Ms. Butler in November 2009 to inform her that her claim had settled for

$19,805.86.    Ms. Butler met with respondent in February 2010 to sign the

settlement check. Respondent did not immediately disburse the settlement funds.

      Ms. Butler’s husband went to respondent’s office unannounced and was

issued a $3,000 check.       The check was not honored several times due to

insufficient funds in the bank account. As such, respondent provided Ms. Butler

                                          8
with $3,500 in exchange for the check. Later, respondent issued Ms. Butler a

$4,000 check. However, he failed to disburse the balance of the settlement.

      Respondent stipulated that his conduct violated the following provisions of

the Rules of Professional Conduct: Rules 1.15 and 1.16.



                                    12-DB-003

                                The Froeba Matter

      Tammy Froeba hired respondent to represent her in an insurance claim for

damages caused by Hurricane Gustav. On October 26, 2010, respondent and Ms.

Froeba executed a settlement statement that indicated her claim settled for $11,000,

of which she would receive $7,064.50 after all fees were deducted. Instead of

issuing Ms. Froeba a check from his client trust account for the total amount due to

her, respondent issued a cashier’s check to her in the amount of $3,500 on January

4, 2011.   Ms. Froeba tried several times to contact respondent regarding the

disbursal of the remaining balance, to no avail. Respondent failed to issue the

remainder of the funds due to Ms. Froeba.

      The ODC alleged that respondent’s conduct violated the following

provisions of the Rules of Professional Conduct: Rules 1.4, 1.15(d), 1.16(d)

(obligations upon termination of the representation), 8.4(a), and 8.4(c) (engaging in

conduct involving dishonesty, fraud, deceit, or misrepresentation).



                                The Parker Matter

      In December 2006, Barbara Parker hired respondent to represent her in an

employment matter. Ms. Parker paid respondent a $5,000 retainer fee and signed a

contingency fee agreement.

      In October 2010, while Ms. Parker’s case was still pending, respondent

informed her that he was no longer licensed to practice law and she would need to

                                         9
retain new counsel. Respondent offered to refund a share of the retainer fee after

he paid all other debts arising from his interim suspension from the practice of law.

He has not yet been able to refund the unearned fee.

      In her disciplinary complaint against respondent, Ms. Parker claimed that

respondent represented her in court for one matter. However, he failed to meet

deadlines set by the court, which caused some of her claims to be dismissed.

      The ODC alleged that respondent’s conduct violated the following

provisions of the Rules of Professional Conduct: Rules 1.3, 1.15(d), 1.16(d), 8.4(a),

and 8.4(c).



                                  The Brown Matter

      Mary Brown hired respondent to represent her in an insurance claim for

damages caused by Hurricane Katrina.           Respondent settled the claim, and

according to Ms. Brown, two checks were issued in the amounts of $10,000 and

$20,000.      Ms. Brown stated that she received $5,607.08 from the $10,000

settlement; however, she has not received funds from the $20,000 settlement.

      She stated that respondent informed her that the $20,000 check had been

sent to her mortgage company for endorsement. Ms. Brown told respondent that

there was no mortgage on the property because she owned the property.

Respondent provided her with the number of the check that he allegedly forwarded

to the mortgage company and instructed her to contact the mortgage company to

determine whether the check had been negotiated. Ms. Brown stated that the

mortgage company informed her they never received a check on her behalf.

      The ODC alleged that respondent’s conduct violated the following

provisions of the Rules of Professional Conduct: Rules 1.1 (failure to provide

competent representation to a client), 1.15(d), 1.16(d), 8.4(a), and 8.4(c).



                                          10
                           PROCEDURAL HISTORY

      In April 2011, the ODC filed formal charges against respondent in 11-DB-

035. Respondent answered the formal charges, asserting that his inexperience in

the practice of law caused him to exercise poor management skills in the operation

of his law office and caused his improper use of his client trust account as an

operating account. He denied converting client funds or engaging in intentional

misconduct and denied harming any of his clients; thus, he denied that he violated

the Rules of Professional Conduct as alleged in the formal charges. In May 2011,

the ODC filed formal charges against respondent in 11-DB-046. Respondent

answered the formal charges, denying any misconduct. In June 2011, the ODC

filed formal charges against respondent in 11-DB-060. Respondent answered the

formal charges, denying any misconduct. In November 2011, these three matters

were consolidated by order of the hearing committee chair.

      In January 2012, the ODC filed formal charges against respondent in 12-

DB-003.    Respondent failed to answer the formal charges.          Accordingly, the

factual allegations contained therein were deemed admitted and proven by clear

and convincing evidence pursuant to Supreme Court Rule XIX, § 11(E)(3).

      In December 2012, we interimly transferred respondent to disability inactive

status pending a hearing to determine the validity of his claim of inability to assist

in his defense due to mental or physical incapacity, pursuant to Supreme Court

Rule XIX, § 22(C). In re: Conry, 12-2544 (La. 12/12/12), 104 So. 3d 410. Upon

receiving the hearing committee’s report and recommendation, we found

respondent’s claim of inability to assist in his defense to be invalid and transferred

him back to active status. In re: Conry, 12-2544 (La. 4/5/13), 110 So. 3d 573.

Respondent filed another petition seeking to be transferred to disability inactive

status on August 15, 2013, which we denied the same day.



                                         11
      The three consolidated matters and 12-DB-003 were considered by separate

hearing committees. The four sets of formal charges were then consolidated by

order of the disciplinary board. The board subsequently filed in this court a single

recommendation of discipline encompassing all four sets of formal charges.



                      11-DB-035, 11-DB-046, & 11-DB-060

                                   Formal Hearing

      As previously indicated, respondent answered the formal charges in these

three consolidated matters. The consolidated matters then proceeded to a formal

hearing, which was conducted by the hearing committee in August and September

2013. Respondent participated in the August hearing by telephone; he appeared in

person at the September hearing.

      The ODC called no witnesses to testify before the committee but did

introduce documentary evidence, including a list of six claims against respondent

paid by the Louisiana State Bar Association’s Client Assistance Fund totaling

$77,701.73. Respondent’s alleged misconduct against the six clients who received

funds from the Client Assistance Fund is addressed in the instant formal charges.

The documentary evidence also included the transcript of the sworn statement of

Dan Rees, who was the executive counsel for the Disaster Recovery Unit of the

Louisiana Division of Administration from July 2006 until August 2013.

      Mr. Rees, whose sworn statement testimony was related to the second Chase

Bank matter, testified that his office handled the subrogation processes for

insurance settlements that occurred for a homeowner who had already received a

Road Home grant. His office would have to consent to the settlement and then

would receive part of the proceeds of the settlement to reimburse the Road Home

grant money the homeowner had received. Very often, the settlement check would

include the Louisiana Division of Administration as a payee, along with the

                                         12
homeowner and the homeowner’s attorney.                    Mr. Rees would endorse the

settlement check and return it to the attorney for appropriate disbursement to all

parties. During his testimony, Mr. Rees examined copies of eight settlement

checks made payable to the Louisiana Division of Administration, respondent, and

respondent’s client.      All of the checks were deposited into respondent’s trust

account between July 2009 and March 2010, the period of the ODC’s audit of the

account. The gist of Mr. Rees’ testimony was that the Louisiana Division of

Administration did not receive its portion of the proceeds, which totaled

$43,464.80, from these eight settlement checks.1

       Respondent called his psychiatrist to testify before the committee about the

mental health issues from which he suffers, including Attention Deficit

Hyperactivity Disorder (“ADHD”), depression, and anxiety. He also introduced

copies of cashier’s checks totaling $49,844.91, which funds were disbursed to his

former clients out of the attorney’s fees he would have earned from settlements

that were confected after his interim suspension.              The Louisiana Division of

Administration was paid $12,159.57 of these funds as a third party in many of his

clients’ homeowner’s insurance claims.

       Respondent testified on his own behalf and on cross-examination by the

ODC. In his testimony, respondent indicated that he opened his first trust account

at Whitney in January 2006 when he began practicing law. He admitted that he

effectively used the trust account as a personal account. In the summer of 2007,

two of his clients received large settlements. One of the settlements, however, was


1
  Mr. Rees also indicated that some of the checks contained a forged endorsement of the
Louisiana Division of Administration. However, the ODC did not formally charge respondent
with misconduct relating to the allegedly forged endorsements. Due process requires that an
attorney be given notice of the misconduct for which the disciplinary authority seeks to sanction
him, as well as an opportunity to explain his conduct or defend against the charges of
misconduct. In re Ruffalo, 390 U.S. 544, (1968); Louisiana State Bar Ass’n v. Keys, 567 So. 2d
588 (La. 1990). As these requirements were not met, we will not discuss this portion of Mr.
Rees’ testimony further.


                                               13
not yet fully funded. Nevertheless, respondent improperly paid the client his total

disbursement from the trust account, which resulted in a $12,000 overdraft. Since

then, respondent has had a rolling, snowballing deficit in his trust account. He

explained that, when a client’s case settled, the client would have to wait for

payment until the next client’s case settled. Since the clients had to wait for

payment, he would pay them extra funds to make up for the inconvenience. He

would not, however, properly account for the funds he paid out. In the spring of

2008, he attended Trust Accounting School and, thereafter, stopped using his trust

account as a personal account. The deficit, however, did not clear up. By 2010,

the deficit was so unmanageable that overdrafts began to occur. As such, he did

not object to being placed on interim suspension. He referred many of his cases to

his former law partner, Kevin Tucker, and instructed Mr. Tucker to disburse his

future attorney’s fees to his former clients who were still owed money.2

Respondent further indicated that he believes he still owes his former clients

between $50,000 and $100,000. He needs to prepare or have a CPA prepare a full

accounting to determine which clients are owed money and how much.



                                 Hearing Committee Report

         After considering the testimony and evidence presented at the hearing,3 the

hearing committee accepted the facts and rule violations as stipulated to by

respondent. With respect to the second Chase Bank matter, to which respondent

did not stipulate, the committee appeared to rely heavily on Mr. Rees’ sworn

statement testimony, finding that respondent deposited these sums into his trust

account and then converted them to his own use or otherwise diverted the funds.

2
    Respondent introduced documentary evidence of this arrangement.
3
  Prior to the committee’s consideration of these consolidated matters, the ODC dismissed four
counts of misconduct alleged in 11-DB-035, one count of misconduct alleged in 11-DB-046, and
one count of misconduct alleged in 11-DB-060. Accordingly, this opinion does not address these
dismissed counts.

                                               14
The committee determined that respondent violated Rules 1.15, 8.1(c), and 8.4(a)

of the Rules of Professional Conduct with respect to this matter.

      The committee noted that respondent engaged in multiple instances of

conversion of his clients’ property. He also neglected legal cases and failed to

communicate with clients. The committee further noted that, while respondent

claimed he was using client and third party funds to pay other clients, and not

himself, he continued to withhold his attorney’s fees from settlements in

preference of what was owed to the clients and third parties. By putting his own

interests above those of his clients, respondent repeatedly violated the basic duties

of loyalty an attorney owes to his or her clients. Relying on the ABA’s Standards

for Imposing Lawyer Sanctions, the committee determined that the baseline

sanction is disbarment.

      Turning to respondent’s mitigation evidence, the committee noted that

respondent’s psychiatrist did not say there was a causal connection between

respondent’s ADHD and his misconduct. While the committee had little doubt that

respondent’s ADHD played a part in his misconduct, respondent knew he suffered

from ADHD when he began practicing law and should have been even more

careful to make sure he had assistance with bookkeeping and in managing his

accounts properly. The committee also acknowledged respondent’s inexperience

in the practice of law (admitted 2005) as an explanation for his initial failure to

properly manage his trust account and operating account. However, respondent

should have been aware of the Rules of Professional Conduct following the

Whitney overdrafts in 2007. Nevertheless, he continued violating Rule 1.15 even

after he started over with a new trust account at Chase.

      Under these circumstances, the committee recommended that respondent be

disbarred.



                                         15
      Neither respondent nor the ODC filed a timely objection to the hearing

committee’s recommendation.



                                     12-DB-003

      As previously indicated, respondent failed to answer the formal charges in

12-DB-003, and consequently, the factual allegations contained therein were

deemed admitted. No formal hearing was held, but the parties were given an

opportunity to file with the hearing committee written arguments and documentary

evidence on the issue of sanctions. Respondent filed nothing for the hearing

committee’s consideration.



                             Hearing Committee Report

      After considering the ODC’s deemed admitted submission, the hearing

committee determined that the factual allegations set forth in the formal charges

were proven by clear and convincing evidence.           Based on those facts, the

committee determined that respondent violated the Rules of Professional Conduct

as follows: in the Froeba matter, he violated Rules 1.4, 1.15(d), and 8.4(a); in the

Parker matter, he violated Rules 1.3, 1.15(d), 1.16(d), and 8.4(a); and in the Brown

matter, he violated Rules 1.4, 1.15(d), and 8.4(a).

      The committee further determined that respondent knowingly and

intentionally violated duties owed to his clients, the public, the legal system, and

the legal profession. His conduct of failing to adequately communicate with his

clients and converting client funds to his own use caused actual harm to his clients.

Based on the ABA’s Standards for Imposing Lawyer Sanctions as well as case law

addressing similar misconduct, the committee found the baseline sanction to be

disbarment.



                                          16
      Under these circumstances, the committee recommended that respondent be

disbarred. The committee further recommended that respondent make restitution

as follows: $3,564.50 to Ms. Froeba, with legal interest commencing October 26,

2012; $4,000 to Ms. Parker, with legal interest commencing April 5, 2007; and

$15,000 to Ms. Brown, with legal interest commencing July 28, 2009.

      Neither respondent nor the ODC filed an objection to the hearing

committee’s recommendation.



                11-DB-035, 11-DB-046, 11-DB-060, & 12-DB-003

                        Disciplinary Board Recommendation

      Following oral argument before the disciplinary board, respondent and the

ODC were given an opportunity to file post-argument briefs. Both filed written

briefs for the board’s consideration, with respondent arguing that he should be

suspended from the practice of law for no more than three years and with the ODC

arguing that respondent should be permanently disbarred.

      After reviewing the four consolidated matters, the disciplinary board

adopted both hearing committees’ findings of fact and rule violations. The board

determined that respondent engaged in a series of trust account violations in which

he repeatedly borrowed funds received on behalf of clients and used those funds to

pay other clients still awaiting their settlement funds. He also regularly wrote

checks to clients from accounts that had insufficient funds to cover the drafts.

When the clients were unable to cash their checks, their calls to respondent’s office

almost always went unanswered and unreturned. Additionally, the board found

that the record reflects several acts of forgery by respondent.

      The board further determined that respondent knowingly and intentionally

violated duties owed to his clients, the public, the legal system, and the legal

profession. His conduct caused actual harm to multiple clients and third parties.

                                          17
After considering the ABA’s Standards for Imposing Lawyer Sanctions, the board

determined that the baseline sanction is disbarment.

       In aggravation, the board found the following: a dishonest or selfish motive,

a pattern of misconduct, multiple offenses, refusal to acknowledge the wrongful

nature of the conduct, and indifference to making restitution. In mitigation, the

board found the absence of a prior disciplinary record, personal or emotional

problems, and inexperience in the practice of law.

       Considering respondent’s misconduct in light of the permanent disbarment

guidelines and the prior jurisprudence of this court, the board recommended that he

be permanently disbarred.        The board also recommended that respondent be

ordered to pay restitution to his clients, the Client Assistance Fund, and third

parties.

       Respondent filed an objection to the disciplinary board’s recommendation.

Accordingly, the case was docketed for oral argument pursuant to Supreme Court

Rule XIX, § 11(G)(1)(b).



                                    DISCUSSION

       Bar disciplinary matters fall within the original jurisdiction of this court. La.

Const. art. V, § 5(B). Consequently, we act as triers of fact and conduct an

independent review of the record to determine whether the alleged misconduct has

been proven by clear and convincing evidence.            In re: Banks, 09-1212 (La.

10/2/09), 18 So. 3d 57. While we are not bound in any way by the findings and

recommendations of the hearing committee and disciplinary board, we have held

the manifest error standard is applicable to the committee’s factual findings. See

In re: Caulfield, 96-1401 (La. 11/25/96), 683 So. 2d 714; In re: Pardue, 93-2865

(La. 3/11/94), 633 So. 2d 150.



                                          18
       The record reflects that respondent, among other things, mismanaged his

client trust account. This resulted in his failure to remit funds to clients and third

parties and in his conversion of client funds. The ODC’s auditor determined that,

between July 2009 and March 2010 alone, respondent converted approximately

$188,000 of client funds to his own use. The record reflects that respondent also

failed to pay approximately $59,500 owed to third parties. Respondent’s failure to

appropriately manage his trust account is a clear violation of the Rules of

Professional Conduct.4

       Having found evidence of professional misconduct, we now turn to a

determination of the appropriate sanction for respondent’s actions. In determining

a sanction, we are mindful that disciplinary proceedings are designed to maintain

high standards of conduct, protect the public, preserve the integrity of the

profession, and deter future misconduct. Louisiana State Bar Ass’n v. Reis, 513
So. 2d 1173 (La. 1987). The discipline to be imposed depends upon the facts of

each case and the seriousness of the offenses involved considered in light of any

aggravating and mitigating circumstances.               Louisiana State Bar Ass’n v.

Whittington, 459 So. 2d 520 (La. 1984).

       Respondent knowingly and intentionally violated duties owed to his clients,

the public, and the legal profession. His conduct caused significant actual harm to

his clients and third parties. The applicable baseline sanction in this matter is

disbarment.

       The aggravating factors present are a dishonest or selfish motive, a pattern of

misconduct, and multiple offenses. The mitigating factors present are the absence

of a prior disciplinary record, personal or emotional problems, and inexperience in

the practice of law.


4
 For the reasons discussed in note 1, supra, we reject the board’s conclusion that respondent’s
misconduct also encompasses several acts of forgery.

                                              19
      In its report, the disciplinary board concluded that respondent’s offenses are

so egregious that he should be permanently prohibited from applying for

readmission to the bar. We agree.

      Respondent converted the funds of multiple clients to his own use or

otherwise diverted the funds for purposes for which they were not intended. This

intentional misconduct caused actual harm to the clients and to third parties. As

such, respondent’s conduct amounts to repeated or multiple instances of intentional

conversion of client funds with substantial harm, as required by Guideline 1 of the

permanent disbarment guidelines set forth in Supreme Court Rule XIX, Appendix

E. Respondent has demonstrated a disregard for his clients and for his duties as an

attorney. In order to protect the public and maintain the high standards of the legal

profession in this state, we find he should not be allowed the opportunity to return

to the practice of law in the future.

      Accordingly, we will adopt the board’s recommendation and permanently

disbar respondent.     We will also order respondent to make restitution to his

victims.



                                        DECREE

      Upon review of the findings and recommendations of the hearing

committees and disciplinary board, and considering the record, briefs,     and   oral

argument, it is ordered that the name of John D. Conry, Louisiana Bar Roll number

29807, be stricken from the roll of attorneys and that his license to practice law in

the State of Louisiana be revoked. Pursuant to Supreme Court Rule XIX, § 24(A),

it is further ordered that respondent be permanently prohibited from being

readmitted to the practice of law in this state. It is further ordered that respondent

shall make restitution to his victims, including his clients, the Louisiana State Bar

Association’s Client Assistance Fund, and all other third parties. All costs and

                                          20
expenses in the matter are assessed against respondent in accordance with Supreme

Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date

of finality of this court’s judgment until paid.




                                           21
01/28/15

                     SUPREME COURT OF LOUISIANA

                                 NO. 14-B-1761

                             IN RE: JOHN D. CONRY


CRICHTON, J., concurring and assigning additional reasons:

      I join in the majority’s opinion permanently disbarring respondent, but I

write separately to note that I find respondent’s pattern of intentional and flagrant

misconduct to be particularly outrageous.

      Respondent’s repeated acts of professional misconduct, as set forth in the

per curiam, cannot be considered a mistake or omission. The hearing committee

found that respondent engaged in multiple instances of conversion (an intentional

act), and the disciplinary board determined that respondent knowingly and

intentionally violated duties owed to his clients, the public, the legal system, and

the profession. Indeed, even after being sued by Whitney National Bank for

overdrawing his client trust account (in part as a result of making personal car and

phone payments from the account), respondent did not stop committing intentional

acts of misconduct. For instance, the month after resolution of the Whitney Bank

lawsuit, he again overdrew a client trust account at Chase Bank. He thereafter

committed several additional infractions, including repeated failures to promptly

disburse settlement funds.

      In short, over the years, he continued to disburse settlement funds belonging

to one client to other clients – conduct that borders on a Ponzi scheme. See

Ponthier v. Manalla, 06-632 (La. App. 5 Cir. 1/30/07), 951 So. 2d 1242, 1251

(defining “Ponzi scheme” as “a scheme in which a swindler uses money from later

victims to pay earlier victims”) (citing Cunningham v. Brown, 265 U.S. 1 (1924)).

Further, respondent’s offhand reference to paying clients “lagniappe for the hassle”


                                          1
of late and missing payments is incongruous – and ridiculous. In my opinion, the

vast majority of professional attorneys who follow the Rules of Professional

Conduct would view respondent’s “lagniappe” as pure theft.

      Separately, as explained in the per curiam, the hearing committee noted that

respondent’s psychiatrist did not make a causal connection between respondent’s

ADHD and his misconduct, but viewed it as playing a part in that misconduct. In

my view, though, even if respondent’s ADHD was not a “cause” of his misconduct

and was merely a contributing factor, it is, at the least, obvious from the outcome

that respondent failed adequately to manage his disability.         As this Court

recognized in another case involving attorney discipline and the claim of ADHD:

“ADHD does not deprive an individual of the ability to know the difference

between right and wrong.” In re Sharp, 2009-0207 (La. 6/26/09), 16 So. 3d 343,

346. As such, it “does [not] excuse respondent’s behavior” in this matter. Id.

      Given the repeated and intentional pattern of misconduct here, I support the

result of permanent disbarment.




                                         2